Citation Nr: 1047349	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-11 645	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) as a result of service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction subsequently was transferred to the RO 
in Nashville, Tennessee.

In a September 2009 decision, the Board adjudicated the Veteran's 
claim for an increased evaluation for his service-connected PTSD.  
This matter was considered part and parcel to the claim pursuant 
to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded for 
development.  Adjudication on the merits now can occur, as the 
development has been completed.


FINDINGS OF FACT

1.  For the period from July 23, 2003, to November 17, 2008, the 
Veteran's service-connected PTSD was rated as 70 percent 
disabling.  Beginning November 18, 2008, this disability has been 
rated as 100 percent disabling.

2.  The Veteran service-connected PTSD has rendered him unable to 
secure or follow a substantially gainful occupation since July 
23, 2003.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from July 23, 2003 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  TDIU

The Veteran seeks a TDIU.  Although he is service-connected for 
both PTSD and tinnitus, he contends that he is unemployable due 
only to his PTSD.

Total disability means that there is present any impairment of 
mind or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  A substantially gainful occupation has been 
defined as "employment at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides."  VA 
Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has 
been defined as "an occupation that provides an annual income 
that exceeds the poverty threshold for one person, irrespective 
of the number of hours or days that the Veteran actually works 
and without regard to the Veteran's earned annual income."  
Faust v. West, 13 Vet. App. 342, 356 (2000).  A Veteran is 
determined unable to engage in a substantially gainful occupation 
when jobs are not realistically within his physical and mental 
capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) 
(citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975)).  In making this determination, consideration may be given 
to factors such as the Veteran's level of education, special 
training, and previous work experience, but not to age or 
impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A Veteran is totally disabled if his service-connected disability 
is, or combination of service-connected disabilities are, rated 
at 100 percent pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still 
is deemed totally disabled under the Schedule for Rating 
Disabilities if he satisfies two requirements.  38 C.F.R. 
§ 4.16(a).  First, the Veteran must meet a minimum percent 
rating.  If he has one service-connected disability, it must be 
rated at 60 percent or more.  If he has two or more service-
connected disabilities, at least one must be rated at 40 percent 
or more and the combined rating must be 70 percent or more.  
Second, the Veteran must be found to be unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating 
requirements, he still may be deemed totally disabled on an 
extraschedular basis.  To qualify, the Veteran must be 
unemployable by reason of his service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred 
to the Director of the Compensation and Pension Service for 
further consideration.  Id.

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

The Veteran's claim for an increased evaluation for his service-
connected PTSD was received by VA on July 23, 2003.  In its 
September 2009 decision, the Board favorably resolved this claim 
by granting a 70 percent disability rating for the period from 
July 23, 2003, to November 17, 2008, and a 100 percent disability 
rating for the period beginning November 18, 2008.  The TDIU 
aspect of the claim was remanded solely on the basis of the 
assignment of the 70 percent disability rating for the period 
from July 23, 2003, to November 17, 2008.  Although not 
specifically cited, this was in accordance with VAOPGCPREC 6-99 
(June 7, 1999), 64 Fed. Reg. 52375 (1999).  VA General Counsel 
concluded therein that a TDIU for a particular service-connected 
disability may not be considered when a 100 percent schedular 
rating already is in effect for that disability.

However, the United States Court of Appeals for Veterans Claims 
(Court) reached the opposite conclusion in Bradley v. Peake, 22 
Vet. App. 280 (2008).  VAOPGCPREC 6-99 therefore has been 
withdrawn.  As such, the Veteran's claim for a TDIU is not 
limited to the period from July 23, 2003, to November 17, 2008, 
during which a 70 percent disability evaluation for his PTSD was 
assigned.  Consideration of whether the Veteran is entitled to a 
TDIU for the period from November 18, 2008, to present, during 
which a 100 percent disability rating for his PTSD has been 
assigned, also is required.  The period on appeal therefore is 
from July 23, 2003, to present.

With a 70 percent disability evaluation for his PTSD for the 
period from July 23, 2003, to November 17, 2008, and a 100 
percent disability evaluation for the period beginning November 
18, 2008, the Veteran clearly has met the minimum percent rating 
requirement of 38 C.F.R. § 4.16(a) during the entire period on 
appeal.  The remaining question is whether he also has been 
unable to secure and follow substantially gainful employment by 
reason of this disability throughout this period.  Although all 
the evidence has been reviewed, only the most salient and 
relevant evidence is discussed below.  See Gonzales v. West, 218 
F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).

The Veteran underwent a VA PTSD examination in January 2004.  He 
indicated that he was injured in 1998 while working as a 
carpenter.  He also indicated that he was reinjured in 2001 after 
returning to work for only 3 months and that he has been 
unemployed ever since.  Upon further interview and evaluation, 
the examiner determined that the Veteran was significantly 
impaired.  It was noted in this regard that the Veteran's 
"symptoms have left him essentially ... nonfunctional."

VA treatment records dated between April 2004 and July 2007 
repeatedly document the Veteran's report that the on-the-job 
injuries he suffered in 1998 and 2001 rendered him unable to 
work.

In August 2007, while his claim for an increased evaluation for 
PTSD was pending, the Veteran filed a separate claim for a TDIU.  
He noted on his application form that he became too disabled to 
work from his last position as a concrete carpenter in October 
1998.  He also noted that he had not tried to obtain employment 
since.

Also in August 2007, the Social Security Administration (SSA) 
issue a bench decision finding the Veteran disabled from October 
1998.  This decision was based on his PTSD, another psychiatric 
disability, and a physical disability.

The RO denied the Veteran's separate TDIU claim in a February 
2008 rating decision.  No appeal was instigated by him.  The 
Board notes that his failure in this regard usually would mean 
that the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet in this case, the 
February 2008 rating decision is not final because the issue of 
the Veteran's entitlement to a TDIU also was part and parcel to 
his then pending claim for an increased evaluation for his PTSD.  
The Board therefore is not bound by it.

In November 2008, the Veteran underwent another VA PTSD 
examination.  He indicated that his usual occupations included 
construction worker and truck driver. He also indicated that he 
retired in 1998 due to orthopedic problems and his PTSD.  He 
finally indicated that he receives Social Security disability 
income.  Upon further interview and evaluation, the examiner 
concluded that the Veteran's PTSD symptoms caused total 
occupational and social impairment.

The Veteran submitted another application form regarding his 
entitlement to a TDIU in April 2010.  This form largely contains 
the same information as the application form submitted in August 
2007.

Given the above, the Board finds that the Veteran's PTSD has 
precluded him from securing and following any substantially 
gainful occupation during the entire period on appeal.  He has 
been unemployed throughout this period.  Although it appears that 
physical orthopedic injuries sustained on-the-job contributed to 
the Veteran's disability picture and his inability to work, the 
evidence shows that the Veteran's PTSD equally contributed to his 
inability to obtain and maintain substantially gainful employment 
since July 23, 2003.  He was found to be significantly impaired 
and deemed "essentially ... nonfunctional" as a result of his 
PTSD symptoms by the examiner who conducted his VA PTSD 
examination in January 2004.  The examiner who conducted his VA 
PTSD in November 2008 determined that his PTSD symptoms caused 
total occupational impairment.  Additionally, the SSA found that 
the Veteran has been disabled since October 1998 partially as a 
result of his PTSD.

Entitlement to a TDIU as a result of service-connected PTSD 
accordingly is granted from July 23, 2003.  Having come to this 
conclusion solely because of this disability, it is unnecessary 
to proceed by considering the Veteran's level of education, 
specialized training, and previous work experience.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU as a result of service-connected PTSD is 
granted from July 23, 2003, subject to the laws and regulations 
governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


